NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        MAY 27 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                          No.    20-10212

                   Plaintiff-Appellee,             D.C. No.
                                                   2:06-cr-00310-HDM-PAL-1
JOSEPH HALL,

                   Defendant-Appellant.            MEMORANDUM*

                     Appeal from the United States District Court
                              for the District of Nevada
                    Howard D. McKibben, District Judge, Presiding

                          Argued and Submitted May 14, 2021
                                 Pasadena, California

Before: BERZON and BYBEE, Circuit Judges, and CARDONE,** District Judge.

      Joseph Hall appeals the district court’s partial denial of his motion for a

reduced sentence. We review the district court’s sentencing decision for abuse of

discretion, United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc), and

affirm.

          The parties recognize that the district court correctly calculated Hall’s new


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
statutory sentencing range; correctly held Hall is a career offender under the

Sentencing Guidelines; and, based on Hall’s career offender status and his

statutory offense maximum, correctly calculated his new Guidelines sentencing

range. The record does not support Hall’s contention that the district court

nonetheless erred because it believed Hall’s requested variance would be

impermissible and thus “fail[ed] to consider the § 3553(a) factors.” Id.

      Hall argued to the district court that a downward variance from the

Guidelines was warranted under the 18 U.S.C. § 3553(a) sentencing factors to take

into account the subsequent, nonretroactive change in law since his 2006 offense.1

The government agreed that such a variance would be permissible, although it

argued against any variance in this case.

      After hearing the parties’ arguments, the district court correctly stated the

two-step analysis under U.S. v. Kelley, 962 F.3d 470, 475 (9th Cir. 2020), petition


1
  Hall agrees he is subject to a statutory sentencing range of 10 years to life
imprisonment because of prior felony drug convictions. Under Section 401 of the
First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), however, Hall’s prior
convictions would no longer qualify for an enhanced statutory sentence because
they are not “serious drug felon[ies].” Thus, if current law applied retroactively to
Hall’s resentencing, Hall’s new statutory sentencing range would have instead
been 5 to 40 years’ imprisonment, which would have reduced his Guidelines
sentence to about 22-27 years’ imprisonment. Section 401 “appl[ies] to any offense
that was committed before [December 21, 2018], if a sentence for the offense has
not been imposed as of such date.” Hall does not argue that Section 401 applies
retroactively to his resentencing. See United States v. Asuncion, 974 F.3d 929, 934
(9th Cir. 2020); United States v. Kelley, 962 F.3d 470, 475 (9th Cir. 2020), petition
for cert. filed, No. 20-7474 (U.S. Mar. 17, 2021).

                                            2
for cert. filed, No. 20-7474 (U.S. Mar. 17, 2021); accurately represented Hall’s

position with regard to the § 3553(a) factors; stated that “[u]nder any law, [Hall is]

a career offender,” thus recognizing that two sets of law were arguably pertinent

for § 3553(a) purposes; and reiterated that Hall’s overall criminal record did not

justify deviating from a bottom-of-the-Guidelines sentence.

      Hall’s contrary understanding of the district court’s ruling misreads the

record. The district court’s comment that “[t]he Court does not consider Hall’s

exposure to any enhanced sentence” pertained to the first step of the Kelley

analysis, where the district court calculates the new statutory and Guideline

sentencing range, not the second step of determining the appropriate sentence

under § 3553(a), which is the subject of this appeal. The court’s comment that

“[t]he Court will not consider” a particular defense argument addressed an

alternative avenue for sentencing relief under 18 U.S.C. § 3582, not a variance

under § 3553(a).

      Given the record, as well as both the “assum[ption] that districts judges

know the law” and the presumption that “[a] within-Guidelines sentence ordinarily

needs little explanation,” Carty, 520 F.3d at 992, the district court did not abuse its

discretion.

      AFFIRMED.




                                           3